Filing Date: 12/05/2019
Claimed Priority Date: 12/13/2018 (PRO 62/778,908)
			    12/13/2018 (PRO 62/778,922)
Applicants: Kim et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 07/27/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the group I Invention, in the reply filed on 07/27/2021, is acknowledged. Applicant indicated that claims 1-13 read on the elected Invention. The examiner agrees. Accordingly, pending in this application are claims 1-20, with claims 14-20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification

The disclosure is objected to because of the following informalities:
- Heading of Par. [0001]: correct “corss-reference” to --cross-reference--
- Par. [0050], L. 12: correct to --an intra-layer component 
e.g., upper portion 72U) 
- Par. [0065]: delete the paragraph as it is a duplicate of Par. [0064]
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites the limitation “the dielectric layer” in L. 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- a dielectric layer--, until further clarifications are provided by applicant.
Claim 13 recites the limitation “the lateral component” in L. 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting --the intra-layer component--, as best understood by the examiner, and in accordance with the prior recitation of “an intra-layer component” at claim 8, L. 7, from which claim 13 depends.

Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujihara et al. (IDS reference CN1722433 and associated Machine Translation).

Regarding Claim 1, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows all aspects of the instant invention, including a conductive structure, comprising:
- a vertical component (e.g., conductive feature in through-hole 151, with Ti/TiN barrier and W fill) extending through a dielectric layer (e.g., through silicon oxide films 141,150), including
an inner conductor (e.g., W fill 153) having an aspect ratio exceeding 1
- a lateral component (e.g., conductive feature stack of Ti/Al/TiN over oxide film 150) arranged above the vertical component, including:
an upper conductive line (e.g., interconnection layer 155 of Al) extending laterally over the inner conductor of the vertical component
- an interposing layer (e.g., unlabeled bottom Ti film of Ti/Al/TiN stack) having a substantially uniform thickness arranged between the inner conductor (e.g., 153) and the upper conductive line (e.g., 155), and extending laterally beyond a planar projection of the vertical component











Regarding Claim 2, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the Ti film beneath Al interconnection layer 155 has a uniform thickness, and he is silent about any thickness variations that would indicate otherwise. Accordingly, Fujihara is understood as showing that a thickness variation in the interposing layer is no more than about 5% with respect to a regional thickness of the interposing layer in the planar projection region of the vertical component.
Regarding Claim 3, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the Ti film beneath Al interconnection layer 155 has a uniform thickness, and he is silent about any thickness variations that would indicate otherwise. Accordingly, Fujihara is understood as showing that a thickness variation in the interposing layer is no more than about 5%.
Regarding Claim 4, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the vertical component further includes a vertical liner (e.g., Ti/TiN barrier films) that encloses a lateral boundary and a bottom boundary of the inner conductor (e.g., 153) of the vertical component (also, see, e.g., Fig. 33 and disclosed via forming steps).
Regarding Claim 7, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the film above the Al interconnection layer 155 is a TiN film (similar to the instant application). Accordingly, Fujihara also shows that the lateral component further e.g., unlabeled top TiN film of Ti/Al/TiN stack) above the upper conductive line (e.g., 155).

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McTeer (US5990011).






Regarding Claim 1, McTeer (see, e.g., Figs. 1-3) shows all aspects of the instant invention, including a conductive structure, comprising:
- a vertical component (e.g., conductive feature in contact hole 16, with Ti/TiN barrier 24/26 and W fill 28) extending through a dielectric layer (e.g., dielectric layer 14), including
an inner conductor (e.g., W fill/plug 28) having an aspect ratio exceeding 1
- a lateral component (e.g., conductive feature stack of TiAl/Al 48/50) arranged above the vertical component, including:
an upper conductive line (e.g., conductive layer 50 of Al) extending laterally over the inner conductor of the vertical component
- an interposing layer (e.g., wetting layer 48 of TiAl) having a substantially uniform thickness arranged between the inner conductor (e.g., 28) and the upper conductive line (e.g., 50), and extending laterally beyond a planar projection of the vertical component
- wherein the upper conductive line of the lateral component is in electrical connection with the inner conductor of the vertical component through the interposing layer
















Regarding Claim 4, McTeer (see, e.g., Fig. 3) shows that the vertical component further includes a vertical liner (e.g., Ti/TiN barrier 24/26) that encloses a lateral e.g., 28) of the vertical component.
Regarding Claim 5, McTeer (see, e.g., Fig. 3) shows that:
- the lateral component further includes a lateral liner (e.g., Ti/TiN barrier 24/26) disposed between the interposing layer (e.g., 48) and the dielectric layer (e.g., 14), wherein the vertical liner connects the lateral liner around a contact interface between the inner conductor and the interposing layer
- the lateral liner and the vertical liner are formed with identical material (e.g., Ti/TiN)
Regarding Claim 6, McTeer (see, e.g., Fig. 3) shows that the identical material includes a Ti containing material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. (IDS reference CN1722433 and associated Machine Translation) in view of Sung et al. (US2014/0264880).

Regarding Claim 8, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows most aspects of the instant invention, including a conductive structure, comprising:
- an electrical device disposed in a device layer over a substrate (e.g., transistor Qn in transistor layer over substrate 101)
- a cross-layer component (e.g., conductive feature in through-hole 151, with Ti/TiN barrier and W fill) that forms at least part of a vertical signal path to the electrical device, the cross-layer component including
an inner conductor (e.g., W fill 153) including an upper, a lateral, and a bottom boundary, having an aspect ratio exceeding 1
- an intra-layer component (e.g., conductive feature stack of Ti/Al/TiN over oxide film 150) arranged in a layer over the device layer and above the cross-layer component, the intra-layer component including:
a conductive line (e.g., interconnection layer 155 of Al) extending laterally over the inner conductor of the cross-layer component
e.g., unlabeled bottom Ti film of Ti/Al/TiN stack) that includes a metallic material with substantially unitary molecular constitution, arranged under the conductive line (e.g., 155) and extending laterally beyond a planar projection of the cross-layer component 
- wherein the upper boundary of the inner conductor (e.g.,  153) is in contact with the metallic layer
However, while Fujihara shows a metallic layer (e.g., of Ti), he is silent about having an intermetallic layer as well as the remaining associated limitations. Sung (see, e.g., Par. [0015]), on the other hand and in the same field of endeavor, teaches that Ti or TiAl (similar to the instant application) are known to be equivalent barrier layer materials for Al conductive features. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either a Ti metal material or a TiAl intermetallic material as the layer arranged under the conductive line in the structure of Fujihara, because these are known in the semiconductor art as being equivalent and suitable materials for implementing barrier layers for Al conductive lines, as suggested by Sung, and selecting among them would have been obvious to the skilled artisan. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Fujihara in view of Sung does teach an intermetallic layer that includes an intermetallic material (e.g., TiAl) with substantially unitary molecular constitution, wherein the upper boundary of the inner conductor is in contact with the intermetallic layer.
Regarding Claim 9, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that interconnection layer 155 is of Al. Additionally, Sung (see, e.g., Par. [0015]) e.g., TiAl) includes a metal species identical to that in the conductive line (e.g., Al).
Regarding Claim 10, Sung (see, e.g., Par. [0015]) teaches that the substantially unitary intermetallic material consists essentially of TiAl.
Regarding Claim 11, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the cross-layer component further includes a lower liner (e.g., Ti/TiN barrier films) that encloses the lateral boundary and the bottom boundary of the inner conductor (e.g., 153) of the cross-layer component (also, see, e.g., Fig. 33 and disclosed via forming steps).
Regarding Claim 13, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the film above the Al interconnection layer 155 is a TiN film (similar to the instant application). Accordingly, Fujihara also shows that the intra-layer component further comprises an anti-reflective layer (ARL) (e.g., unlabeled top TiN film of Ti/Al/TiN stack) above the conductive line (e.g., 155).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McTeer (US5990011).

Regarding Claim 2, McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47) shows that wetting layer 48 of TiAlx alloy is a substantially conformal material layer, wherein the content “X” of Al is chosen to be high (e.g., X>0.6) so as to avoid reaction/loss of material with overlaying conductive layer 50 of Al.
Therefore, the specific thickness variation in the interposing layer claimed by the applicant, i.e., no more than about 5% with respect to a regional thickness of the X of the wetting layer (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as an Al-rich intermetallic/wetting layer of TiAl is formed to limit the reaction with an overlaying conductive Al layer, as already suggested by McTeer himself.
Regarding Claim 3, see comments stated above in Par. 32-33 with regards to Claim 2, which are considered repeated here.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McTeer (US5990011) in view of Park et al. (US2014/0015137).

Regarding Claim 7, McTeer is silent about the lateral component further comprising an anti-reflective layer (ARL) above the upper conductive line. Park (see, e.g., Fig. 2 and Par. [0033]), on the other hand and in the same field of endeavor, teaches having an interconnection pattern 200 comprising Al metal patterns 140, 160; and having an anti-reflecting pattern 170 of TiN on top of said metal patterns, to prevent irregular reflection of light in a lithography process.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the ARL above the upper conductive line in the structure of McTeer, as taught by Park, to prevent irregular reflection of light in a lithography process.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhwa et al. (US6395629) in view of McTeer (US5990011).

Regarding Claim 8, Sidhwa (see, e.g., Fig. 5) shows most aspects of the instant invention, including a conductive structure, comprising:
- an electrical device disposed in a device layer over a substrate (e.g., active device in underlaying layer 32 to which a conductive contact is to be made)
- a cross-layer component (e.g., conductive feature in opening 36, with Ti/TiN barrier 39 and W plug 38) that forms at least part of a vertical signal path to the electrical device, the cross-layer component including
an inner conductor (e.g., W plug 38) including an upper, a lateral, and a bottom boundary, having an aspect ratio exceeding 1
- an intra-layer component (e.g., conductive feature stack of Ti/AlCu/TiN 40/42/44) arranged in a layer over the device layer and above the cross-layer component, the intra-layer component including:
a conductive line (e.g., interconnect layer 42 of AlCu) extending laterally over the inner conductor of the cross-layer component
a metallic layer (e.g., Ti wetting layer 40) that includes a metallic material with substantially unitary molecular constitution, arranged under the conductive line (e.g., 42) and extending laterally beyond a planar projection of the cross-layer component 
- wherein the upper boundary of the inner conductor (e.g.,  38) is in contact with the metallic layer
However, while Sidhwa shows a metallic layer (e.g., 40 of Ti), he is silent about having an intermetallic layer as well as the remaining associated limitations. McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47), on the other hand and in the same 48 of TiAlx intermetallic alloy, wherein the content “X” of Al is chosen to be high (e.g., X>0.6) so as to avoid reaction/loss of material with overlaying conductive layer 50 of Al, and prevent the reduction of the effectiveness of the wetting layer. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the intermetallic layer (of TiAl) in the structure of Sidhwa, as taught by McTeer, to avoid reaction/loss of wetting layer material with an overlaying Al conductive layer and prevent the reduction of the effectiveness of said wetting layer. Therefore, Sidhwa in view of McTeer teaches an intermetallic material with substantially unitary molecular constitution (e.g., TiAl, similar to the instant application), wherein the upper boundary of the inner conductor is in contact with the intermetallic layer.
Regarding Claim 9, Sidhwa (see, e.g., Fig. 5) shows that interconnection layer 42 is of AlCu. Additionally, McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47) teaches an intermetallic wetting layer of TiAl. Therefore, Sidhwa in view of McTeer teaches that the substantially unitary intermetallic material (e.g., TiAl) includes a metal species identical to that in the conductive line (e.g., Al).
Regarding Claim 10, McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47) teaches that the substantially unitary intermetallic material consists essentially of TiAl.
Regarding Claim 11, Sidhwa (see, e.g., Fig. 5) shows that the cross-layer component further includes a lower liner (e.g., Ti/TiN barrier 39) that encloses the lateral boundary and the bottom boundary of the inner conductor (e.g., 38
Regarding Claim 12, Sidhwa (see, e.g., Fig. 5) shows the intra-layer component further includes an upper liner (e.g., Ti/TiN barrier 39) disposed between the metallic layer (e.g., 40) and the dielectric layer (e.g., 34), wherein the upper liner connects the lower liner around the upper boundary of the inner conductor; and the lower liner and the upper liner are formed with the same material (e.g., Ti/TiN). Additionally, McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47) teaches an intermetallic wetting layer of TiAl.
Regarding Claim 13, Sidhwa (see, e.g., Fig. 5) shows that the intra-layer component further comprises an anti-reflective layer (ARL) above the conductive line (e.g., TiN ARC layer 44).

Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited discloses conductive structures having features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814